8. Fighting trafficking in human beings (vote)
- before the vote on Amendment 4:
. - (DE) Mr President, We would like to have a recount of Part 2 of paragraph (1). We have announced this in good time. We ask you to have the vote reviewed.
- before the vote on Amendment 21:
rapporteur. - Mr President, I should like to ask colleagues to accept the replacement of Amendment 21 with a clearer text as follows: 'The Commission should address the problem of child trafficking in the sports sector in the context of the Council Framework Decision on combating trafficking in human beings, with particular attention to cases where some clubs might consider giving contracts to very young children in order to circumvent the home-grown rule'.
(Parliament agreed to accept the oral amendment)